GENERAL

                            Auemm.   -
PRICE DANXEL
A--    -
                             June 26, 1948

    Hon. GO F. Williams                  Opinion ~0~ v-618
    Firemanes Pension Commissfoner
    Austfn, Texas                        Res   Constrnctlon of
                                               Firemen's Dis-
                                               ability and Retire-
                                               ment Act as to the
                                               expressPon "fully
                                               paid Firs Depart-
                                               ment" contained in
                                               Section 8.
    Dear Sfrr
              Pour request for an opinion upon the above i$ht,ed,
    subject matter is as followss                                 ,.

              "Section 8 of the Fir6men's Disability
         and Retirement Law, (H. B. 258 ,45thLeg.) pro-
         vfdes that Medical and-Hospital services shall
         be paid for Volunteer Firemen and shall not
         apply to any city or town having a fully paid
         fire department.
              *Tn some fnstances ffre departments have
         one paid fireman and the rest are volunteers,
         I would like to have a ruling on whether or
         not Section 8 would apply to the paid man in
         a case..likethis."
              Section 8 of the Firemen"s Relief and Retirement
    Act, (H. B. No. 258 of the:Regular Session'of the 45th Leg-
    islature) is as fOlltXW8
              Whenever any duly enrolled member of any
         regularly organized active flre'departmentof
         any city or town now coming within or that may
         hereafter come within the provisions of this
         Act as herein limited, on account of accfdent
         or other temporary dlsabfllty caused or sus-
         tained while fn, and/or in consequence of the
         performance of his duties be confined to any
         hospital or to his bed an8/or shall require
._   -



     Hon. 0. F. Williams - Page 2   (V-618)


          the professional services of a physician, sur-
          geon or nurse, said Board of Trustees shall
          upon presentationof properly Itemized ma
          verified bills therefor, order paid from the
          Firemen's Relief and Retirement Fund of that
          city or town, all.necessaryhospital, physl-'
          cian's, surgeon's,nurses1 and/or medicine
          bills or expenses and not less than Five DoL
          lars ($5) nor more than Fifteen Dollars ($15)
          per week to such fireman during such tempor-
          ary disability; provided however, that in no
          case shall the amount or amounts so paid for
          such bills and expenses exceed the aggregate
          sum of One Hundred Dollars ($100) In any one
          month; and provided.,iurther,that the bene-
          fits provided by this Section shall not apply
          to any city or town having a fully paid fire
          department."
                The dominating purpose of H. B.,Ho. 258,as ap-
      pears from the title to the Bill and likewise from the
      entire context thereof, is to afford relief and retlre-
      ment benefits to firemen of the cities, towns and vll-
      lages of the State. In Section 26 the ~wora Vlremenn or
      *fireman"means and Includes all active members of any
      regularly organized Fire Department of any incorporated
      city or town of this State having fire-fightingeqnip-
      ment or apparatus of the m&nue value of One Thousand
      ($1 000)~Dollars or more, whether wholly paid, partly
      pali ana partly volunteer, or wholly volunteer. These
     -are the members entitled to benefits provided by the Act.
               The language of Section 8 abpve quoted is clear
     and unambiguousIn respect to the proviso under conslder-
     atlon. That proviso Is wand provided further, that.the
     benefits provided by thls~Section shall not apply to any
     city or~town having a fully paid Fire Department.' In
     the instance put by you that Is, In a Fire Departmenthav-
     isg one paid fireman an4 the other members are volnnteers,
     .ltcannot possibly be said that there exists a "fully paid
     Fire Department.* It takes all the members of the Depart-
     ment to constitutethe Department,and where only one of
     such members Is a paid fireman, lt.cannot be said that the
     Departmentis a "fully paid" one.
                The member benefits of Section 8 of the Flremenls
      Disabilityand Retiremen Act, therefore, do apply to the
      case you state.
Hon. G. F. Wfllfams - Page 3   (V-618)




         The benefits DrOvided in Section 8 of the
    Firemen's Relief akd Retirement Act (H. B. No.
    258, R. S. 45th Leg,) apply to a city or town
    whose Fire DeDartment has one paid fireman ma
    the other members are volunteers,
                               Yours very truly9
                          ATTORNEY GENERAL OF TEXAS


                          BY
                           h&  Ocle Spie
                               Assistant


                          APPROVEDs        1.



0S:bswb